Name: Commission Regulation (EC) NoÃ 1172/2008 of 25Ã November 2008 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering
 Date Published: nan

 27.11.2008 EN Official Journal of the European Union L 317/4 COMMISSION REGULATION (EC) No 1172/2008 of 25 November 2008 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN codes indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The Customs Code Committee has not delivered an opinion within the time limit set by its chairman as regards product No 1 in the annexed table. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee as regards product No 2 in the annexed table, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN codes indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 2008. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) 1. A battery-operated apparatus consisting of a laser reading system for video reproducing and a colour monitor (so-called portable DVD player). Its overall dimensions are 19 (L) Ã  14,2 (W) Ã  3,7 (H) cm and the weight is 800 grams. The monitor is of the liquid crystal device (LCD) type with a diagonal measurement of the screen of 21,6 cm (8,5 inches). The apparatus can be folded and its monitor rotated. The apparatus is equipped with built-in loudspeakers. It has the following interfaces:  memory card expansion slots,  a USB port,  composite video in and out, and  headphone jacks. It can read optical media (for example, CD, DVD) and semiconductor media (for example, USB flash memory) in various audio and video formats. 8528 59 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 3 to Section XVI and by the wording of CN codes 8528, 8528 59 and 8528 59 90. Since the apparatus is a composite machine in accordance with Note 3 to Section XVI, it is to be classified as if consisting only of that component which performs its principal function. Given the design and concept of the apparatus, its purpose is to display video. In view of the size of the screen, which facilitates viewing of video sequences for longer periods, the principal function of the apparatus is that of displaying video. The apparatus is therefore to be classified under CN code 8528 59 90 as a colour monitor. 2. A laptop style battery-operated apparatus consisting of a laser reading system for video reproducing and a colour monitor with a TV tuner (so-called portable DVD player). Its overall dimensions are 19,5 (L) Ã  14,9 (W) Ã  3,1 (H) cm and the weight is 800 grams. The monitor is of the liquid crystal device (LCD) type with a diagonal measurement of the screen of 17,8 cm (7 inches) and it can be folded. The product is equipped with:  built-in loudspeakers, and  DVB-T (Digital Video Broadcasting Terrestrial) and analogue video tuner. It has the following interfaces:  memory card expansion slots,  a USB port,  composite video in and out, and  headphone jacks. It can read optical media (for example, CD, DVD) and semiconductor media (for example, USB flash memory) in various audio and video formats. It can also be used as a digital radio-broadcast receiver or as a video game player. 8528 72 20 Classification is determined by General Rules 1, 3(b) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8528, 8528 72 and 8528 72 20. Due to the presence of a TV tuner, the essential character of the product is that of a reception apparatus for television with screen incorporating a radio-broadcast receiver and a video reproducing apparatus. The possible use of the apparatus as a game machine is secondary and is therefore not to be considered as an essential character of the apparatus. The apparatus is therefore to be classified under CN code 8528 72 20 as a reception apparatus for television incorporating a radio-broadcast receiver and a video reproducing apparatus.